Citation Nr: 1530161	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has submitted to reopen a claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issues of reopening a claim of service connection for PTSD and entitlement to service connection for COPD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran involving claims seeking to reopen service connection for PTSD and entitlement to service connection for COPD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran submitted a signed statement in February 2015 that he intended to withdraw his appeal on the issues of reopening a claim of service connection for PTSD and entitlement to service connection for COPD.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


